DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,12,21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3-5,8,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (2013/0184765).  Fig. 17B shows an orthopedic assembly comprising: a bone plate 1050 that includes a bore, and a quasi-spherical member (paragraph 128,199,200) positionable in the bore for removeably locking the quasi-spherical member to the bone plate, wherein the quasi-spherical member is non-threaded (paragraph 183) and includes a textured outer surface for contacting walls of the bore, Fig. 16B. Regarding claim 3, Beyar discloses the quasi-spherical member is part of a bone screw, paragraph 183. With respect to claim 4 Figs. 13A,13B, 15A,15B show the bone screw can be provided with a threaded shaft extending from the quasi-spherical member, with the quasi-spherical member forming a head of the bone screw, paragraphs 128,199,200. Regarding claim 8 Beyar et al. disclose (paragraph 123) the bore can be structured to include a tapered bore segment for contacting the textured outer surface of the quasi-spherical member when the quasi-spherical member is positioned in the bore of the bone plate for immovably fixing the orientation of the quasi-spherical member relative to the bone plate. Regarding claims 5,10, it can be seen (Fig. 17B) that the bore extends entirely through the bone plate from a top side of the bone plate to a bottom side of the bone plate and the threaded shaft is receivable in the bore in advance of the quasi-spherical member, Figs. 17A,B. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (2013/0184765) in view of Steinberg (2005/0085915). Beyar et al. is explained supra. It is noted that Beyar et al. does disclose (paragraph 7, claim 1) deforming portions of the quasi-spherical member placed in the bore of the plate.  However, Beyar et al. did not explicitly disclose the textured outer surface of the quasi-spherical member are deformable non-threaded portions. Steinberg teaches (Fig. 2A) a quasi-spherical member 1200 with a textured outer surface 1207 of which are deformable upon a force to fit the component in a bore, paragraphs 143,146. It would have been obvious to one of ordinary skill in the art to alternatively provide the deformable outer surface textured structure as taught by Steinberg for the deformable quasi-spherical member used by Beyar et al. such that when the surgeon or orthopedic doctor places the quasi-spherical member in the bone plate, as it provides a simple snap-fit engagement to firmly lock the components together.
Claim(s) 6,7,11,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (2013/0184765) in view of Pope et al. (6398815). Beyar et al. is explained supra. However, Beyar et al. did not disclose the textured outer surface of the quasi-spherical member includes a plurality of planar faces having rectilinear or polygonal perimeters. Pope et al. show (Fig. 2E ) an orthopedic assembly comprising: an orthopedic component 205 that includes a bore 208; and a quasi-spherical member 202 positionable in the bore for removeably locking the quasi- spherical member to the orthopedic component. Pope et al. show (Figs. 3J,3T) the quasi-spherical member can include a textured outer surface of the quasi-spherical member to include a plurality of planar faces having rectilinear perimeters. It would have been obvious to one of ordinary skill in the art to alternatively use a plurality of planar faces having rectilinear or polygonal perimeters for the textured outer surface of the quasi-spherical member as taught by Pope et al. with the quasi-spherical member of Beyar et al. in order to provide more engagement and interlock between the plate and quasi-spherical member to remain in place at the site of use. With respect to claim 6, Pope et al. disclose (col. 43, lines 51,52) the textured outer surface covers from about 50% to about 80% of the quasi-spherical member and thus provides greater surface coverage and engagement. Regarding claim 7, Fig. 3T of Pope shows the textured outer surface includes at least one of a plurality of generally planar faces, a plurality of surface elements with polygonal perimeters, or a three-dimensional tessellation incorporating polygonal surfaces.
Claim(s) 12-17,20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (2013/0184765). Fig. 17B shows an orthopedic assembly comprising: a bone plate 1050 that includes a top side, a bottom side, and a bore. It is noted that Beyar et al. disclose (paragraph 123) there can be a tapered bore extending entirely through the bone plate from the top side to the bottom side. Beyar et al. also disclose (Paragraph 145, claim 6)  the tapered bore can have a smooth inner wall.  Figs. 10A,B, 11B, 13A,C, 15A,B a bone fastener including a threaded shaft. It is also noted that Beyar et al. does disclose the head of the fastener can be quasi-spherical, paragraph 128. Further, Beyar also disclose (paragraph 183) the quasi-spherical head is non-threaded and includes a textured outer surface 922, see Fig. 16B. Please note when inserting or implanting the bone plate, the threaded shaft is capable of being received in the tapered bore in advance of the quasi-spherical head and the quasi-spherical head positionable in the tapered bore. However, it is noted that an embodiment is not shown having all the features as claimed for the bone plate and the fastener with the quasi-spherical member used together, but Beyar did disclose all the features claimed could be used in combination, paragraphs 199,200. Therefore, it would have been obvious to one of ordinary skill in the art to modify the bone plate of Beyar and use the tapered bore to be used with a fastener defined as bone screw with a threaded shaft and a quasi-spherical head that is textured but not threaded since such a modification only involves routine skill in the art and has predictable results. Thus as a result in the modified plate and fastener or mixed features as disclosed, the quasi-spherical member is textured for contacting the smooth inner wall of the tapered bore when the quasi- spherical head is positioned in the tapered bore of the bone plate for immovably fixing the orientation of the quasi-spherical head relative to the bone plate as a result of forcible contact between one or more portions of the textured outer surface and the smooth inner wall. This interference fit provides an easy engagement for the surgeon or orthopedic doctor to couple the two components together. Regarding claims 13-15,17, Beyar discloses that the top side of the bone plate includes an opening into the tapered bore such that the tapered bore extends through the bone plate from the top side to the bottom side, paragraph 123 and Figs. 17A,B such that the opening can be larger or smaller on the top side with the tapering being arranged inwardly from the top side to the bottom side or vice versa and is conical, see paragraph 123. Regarding claim 20, Figs. 11B, 12 illustrate that the bone plates can include second openings and as mentioned above various embodiment features can be incorporated with one another (paragraphs 199,200) such that the second opening is tapered in the bottom side and includes a smooth inner wall. It also would be obvious to provide the second bone screw as a quasi-spherical member positionable in the second tapered bore for removeably locking the second quasi-spherical member to the bone plate, with the second quasi-spherical member including a textured outer surface for contacting the smooth inner wall of the second tapered bore when the second quasi-spherical member is positioned in the second tapered bore of the bone plate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799